Citation Nr: 0839173	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-38 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right thigh, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left hand, currently evaluated as 30 
percent disabling.

3.  Entitlement to an increased rating for scars of the right 
arm and forearm, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from June 1952 to August 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision rendered by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 30 percent 
disability evaluation for service-connected residuals of a 
gunshot wound, right thigh.  The RO also increased the 
evaluation for residuals of a gunshot wound, left hand to 30 
percent; and the evaluation for scars, right arm and forearm 
to10 percent.  The effective date for both increased ratings 
was December 31, 2003.

The veteran testified before the undersigned at a hearing at 
the RO in June 2008.  A transcript of the hearing is of 
record.  

At his hearing, the veteran and his representative raised a 
claim for service connection for peripheral neuropathy of the 
right hand.  This issue is referred to the RO for 
adjudication.  

FINDINGS OF FACT

1.  The evidence demonstrates no more than a moderately 
severe muscle injury to Muscle Group XIV.

2.  The veteran's left hand disability is manifested by 
unfavorable ankylosis of the long and little finger with 
amputation of the ring finger without metacarpal resection. 

3.  Scars of the right arm and forearm are superficial; 
painful upon examination; but do not cause limited motion of 
the affected parts.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a gunshot wound to the right thigh involving 
muscle groups XIII and XIV have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5314 (2008).  

2.  The criteria for a rating in excess of 30 percent for 
residuals of a left hand gunshot wound have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
Diagnostic Codes 5218, 5309 (2008).

3.  The criteria for a rating in excess of 10 percent scars 
of the right arm and forearm have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1-4.7, 4.118, Diagnostic Code 7804, 
7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Such notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).  

The Court has also held that at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

VA provided VCAA required notice in correspondence sent to 
the veteran in January 2004 and May 2008.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claim.  In particular, the 
May 2008 letter provided notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the claimed disabilities.

This letter was also in full compliance with the requirements 
of Vazquez-Flores.  In this regard, the letter informed the 
veteran that he should submit medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability; and the effect that worsening had on his 
employment and daily life; and provided examples of the types 
of medical and lay evidence that he could submit.  A 
discussion of the rating criteria utilized in the present 
case was also included.  

It appears then that the only deficiency with regard to VCAA 
notice in this case is that some portions were received 
following the initial adjudication of the claim.  However, 
this timing deficiency was cured by readjudication of the 
claim in the January and July 2008 supplemental statements of 
the case (SSOCs).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the veteran's service medical 
records, VA and private medical treatment records, and 
reports from VA examinations.  The veteran has not identified 
any outstanding records for VA to obtain that were relevant 
to the claim and the Board is likewise unaware of such.  

Legal Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability wherefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45 (2007).

Muscle Injuries

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  38 C.F.R. § 4.55(b).  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act upon the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).

5309-Muscle Group IX.

Function: The forearm muscles act in strong grasping 
movements and are supplemented by the intrinsic muscles in 
delicate manipulative movements. Intrinsic muscles of hand: 
Thenar eminence; short flexor, opponens, abductor and 
adductor of thumb; hypothenar eminence; short flexor, 
opponens and abductor of little finger; 4 lumbricales; 4 
dorsal and 3 palmar interossei.

Note: The hand is so compact a structure that isolated muscle 
injuries are rare, being nearly always complicated with 
injuries of bones, joints, tendons, etc.  Injuries falling 
under this muscle group are to be rated on limitation of 
motion, minimum 10 percent.  38 C.F.R. § 4.73, Diagnostic 
Code 5309 (2007).  

5313-Muscle Group XIII.  Functions: extension of hip and 
flexion of knee; outward and inward rotation of flexed knee; 
acting with rectus femoris and sartorius (see XIV, 1, 2) 
synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over-pulley action at knee 
joint.  The muscles involved include posterior thigh group, 
hamstring complex of 2-joint muscles: (1) biceps femoris; (2) 
semimembranosus; (3) semitendinosus.

5314-Muscle Group XIV.  Functions: extension of knee, 
simultaneous flexion of hip and flexion of knee, tension of 
fascia lata and iliotibial (Maissat's) band, acting with XVII 
in postural support of the body, and acting with hamstrings 
in synchronizing hip and knee movement.  The muscles involved 
include the sartorius, the rectus femoris (quadriceps), the 
vastus externus, the vastus intermedius, the vastus internus, 
and the tensor vaginae femoris.  

Under these Diagnostic Codes, a 0 percent rating is assigned 
for slight disability.  A 10 percent rating is assigned for 
moderate disability.  A 30 percent rating is assigned for 
moderately severe disability.  A 40 percent rating is 
assigned for severe disability.

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5  
Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is 
essentially a totality-of-the-circumstances test and that no 
single factor is per se controlling.  Tropf v. Nicholson, 20 
Vet. App. 317 (2006).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the  
muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through 
and through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The provisions of 38 C.F.R. § 4.56 (d), as applicable to the 
pending claim, are as follows: 

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intramuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  

Objective findings should include relatively large entrance 
and (if present) exit scars so situated as to indicate the 
track of a missile through important muscle groups.  
Indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with the sound side may 
be considered.  Tests of strength and endurance of the muscle 
groups involved may also give evidence of marked or 
moderately severe loss.  Id.

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intramuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Id. 

If present, the following are also signs of severe muscle 
disability: (A) X-ray evidences of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile. 

Ratings based on limitation of motion

Pursuant to Diagnostic Code 5309, injuries falling under this 
muscle group are to be rated on limitation of motion, with a 
minimum evaluation of 10 percent.  38 C.F.R. § 4.73.  The 
diagnostic codes pertaining to range of motion of the fingers 
are found in 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 
5230.  The preamble to 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5230 provides in particular, that:

(1.) For the long, ring, and little fingers (digits III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion. See 38 C.F.R. § 4.71a, Table 
"Evaluation of Ankylosis or Limitation of Motion of Single 
or Multiple Digits of the Hand."

(2.) when two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level. Id.

(3.) Evaluation of ankylosis of the long, ring, and little 
fingers: (i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulations of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto; (ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position; (iii) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis; (iv) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis.

Also, (5) if there is limitation of motion of two or more 
digits, evaluate each digit separately and combine the 
evaluation. Id.

Under Diagnostic Code 5154, amputation of the middle finger 
without metacarpal resection, at the proximal interphalangeal 
joint or proximate thereto warrants a 10 percent rating.  
Amputation of the middle finger with metacarpal resection 
(more than one-half of the bone lost) warrants a 20 percent 
rating. 38 C.F.R. § 4.71a, Diagnostic Code 5154.

Scars

Under Diagnostic Code 7804 a superficial scar which is 
painful on examination warrants a 10 percent disability 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Scars can also be assigned disability ratings based upon 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

Factual Background

Service medical records show the veteran incurred a shrapnel 
fragment missile wound to the right elbow region in March 
1953.  The wound was described as a flesh wound.  There was 
no major artery or nerve involvement.  The wound was sutured 
under local anesthesia and the veteran returned to combat.

In April 1953 the veteran suffered a penetrating gunshot 
wound from small arms fire, to the right thigh, consistent 
with a through and through injury.  His wounds were debrided 
and sutured.  There was no nerve damage.  The veteran was 
hospitalized for 4 weeks.  Clinical notes of May and June 
1953 show the legs were in good shape and were strong.  There 
was no evidence of prolonged infection, sloughing of soft 
parts, intermuscular scarring, or prolonged treatment for the 
wound.  

At the time of his right thigh injury, the veteran also 
suffered a penetrating gunshot wound from small arms fire, 
which perforated the third and fourth fingers of the left 
hand.  The bullet entered in the medial aspect of the hand 
and exited in the lateral aspect, without artery or nerve 
involvement.  The injury caused a comminuted compound 
fracture of the third and fourth phalanges.  The wounds were 
debrided and sutured under general anesthesia, and 
immobilized in a cast.  A skin graft surgery was performed 
the following month, with skin from the left thigh.  November 
1953 clinical notes reflect findings of arthritis due to the 
direct trauma to the proximal interphalangeal joints, third 
and fourth fingers, and left hand, secondary to fracture 
sustained in April 1953.  Arthrodesis was performed on the 
left proximal interphalangeal joints, middle finger and ring 
fingers.  The post-operative course was uneventful; however, 
there was a delayed union of the fracture in the middle 
finger.  A second arthrodesis, at the proximal 
interphalangeal joint, left middle finger was performed in 
May 1954.  The veteran was discharged from service in August 
1954.  

Post-service records show that the function of these two 
fingers steadily declined, resulting in amputation of the 
middle finger through the proximal interphalangeal joint in 
October 1955.

In connection with the instant claim for all three 
disabilities on appeal, the veteran underwent a VA 
examination in April 2004.  He complained of pain and 
weakness, especially with prolonged walking.  The examiner 
identified the gunshot wound residuals of the right thigh as 
involving Muscle Group XIII for extension of the hip and 
flexion of the knee on the right side.  The injury did not 
involve tendon, bone, nerve, or joint damage; and no muscle 
herniation was noted.  Neurologic examination showed lower 
extremity sensation was intact to light touch.  The veteran's 
gait was normal and he ambulated without assistive devices.  
Right lower extremity hamstring power was reduced to 4.5 out 
of 5, demonstrative of diminution in power where the entry 
and exit scars were located.  Quadriceps girth measured 14 cm 
above the knee and 36 at both thighs.  Calf girth was also 30 
cm bilaterally.  No significant atrophy was noted, but the 
area of the wound affected Muscle Group XIII.  The diagnosis 
was weakness in Muscle Group XIII.    

The examiner also noted the presence of several scars on the 
right thigh.  The entry scar on the right medial thigh 
measured 7 cm by 1.5 cm.  The exit scar, located on the 
posterior side of the right lateral thigh, measured 6 cm by 3 
cm.  The final scar was located on the top of the right 
thigh, just above the knee, and measured 6 cm by 1 cm.  All 
of the scars were irregular in shape, depressed, and tender.  
There was slight hypo-pigmentation but involving less than 6 
square inches.  There was no keloid formation, instability, 
adherence, burn, ulceration, disfigurement or abnormal 
texture for any of the scars.  There was some mild loss of 
underlying tissue, but no limitation of motion due to the 
scars. 

Regarding the service-connected residuals of the gunshot 
wound left hand, the veteran complained of pain, difficulty 
with cold weather, and weakness in left hand grip.  The stump 
from the amputated middle finger was sensitive to temperature 
and touch.  He related difficulty tying shoes, fastening 
buttons, and picking up objects with his left hand.  Upon 
physical examination, the veteran was noted to be right-hand 
dominant.  Left hand strength was moderately diminished.  He 
was unable to touch his fingertips to the proximal transverse 
crease of his palm.  The long finger was amputated at the 
proximal phalanx.  The stump appeared somewhat swollen, with 
smooth skin.  It was very tender and hypersensitive to touch.  
Range of motion of the middle finger metacarpophalangeal 
joint was to 45 degrees with unfavorable ankylosis.  The left 
ring finger transversed to only 3 cm.  It was shortened, with 
limitation of motion at the distal interphalangeal joint 
joint, with unfavorable ankylosis.  

Left hand X-rays showed partial amputation of the middle 
finger.  Internal fixation pins were in place, with fusion of 
the proximal interphalangeal joint of the ring finger.  There 
also were early osteoarthritic changes in the distal 
interphalangeal joints of the index, ring and little fingers.  

Regarding the service-connected scars of the right arm and 
forearm, the right shoulder, elbow, and wrist all had normal 
ranges of motion.  Sensory was intact in the right arm except 
for the area of the scars on the right elbow, with numbness 
present.  There was normal muscle girth, and motor function 
in the bicep and triceps.  There was no muscle atrophy.  The 
examiner noted that the right hand strength was somewhat 
diminished, although no atrophy was noted in the right elbow 
or right upper extremity.  He further indicated that the 
strength reduction may have been due to the pain associated 
with the scars in the elbow region.  The scars were located 
right above the extensor tendons of the right hand.  Movement 
of the tendon was noted to move the skin level that had the 
scar on the right forearm.  No other significant atrophy, 
sensory or reflex deficits were noted.  The diagnosis was 
right hand strain and fatigability.

VA outpatient treatment records show treatment for various 
health complaints between 2003 and 2007.  Of particular 
significance are those treatment records which reflect 
complaint of right upper arm pain, which radiated in the 
forearm, due to the old musculoskeletal injuries.  The 
veteran also is shown to have complained of numbness, 
tingling, and decreased sensation that began in his right 
foot and leg, and traveled to the upper right hand and arm.  
His physicians determined that these symptoms were most 
likely attributable to diabetic neuropathy, which had been 
undiagnosed and untreated for many years.

The veteran underwent an additional VA examination March 
2007.  As it related to his service-connected right thigh 
disability, the veteran complained of loss of strength, 
weakness, pain, impairment of coordination and inability to 
control movement well.  He reported use of a quad walker for 
ambulation and an inability to keep up with his normal work 
requirements because of impaired ambulation.  Upon physical 
examination, the examiner identified Muscle Group XIV as the 
primary muscle group involved.  Of the cardinal signs and 
symptoms of muscle disability, the VA medical examiner stated 
that palpation of the muscle revealed loss of deep fascia, 
loss of muscle substance, and impairment of muscle tone.  
There also were signs of lowered endurance, including 
endurance for ambulation.  There also were signs of impaired 
coordination including gait disturbance.  Strength was 
diminished and graded at 4.  There was no muscle herniation 
and the injury did not involve any tendon, bone, joint, or 
nerve damage.

The range of motion of both hip joints included: flexion to 
125 degrees; extension to 30 degrees; adduction to 25 
degrees; abduction to 45 degrees; external rotation to 60 
degrees; and internal rotation to 40 degrees.  The right hip 
joint motion was additionally limited by 10 degrees due to 
pain, fatigue, and lack of endurance.  Both knees had normal 
range of motion; however, upon repetitive use the right knee 
motion was additionally limited by 10 degrees due to pain, 
fatigue, weakness, incoordination, and lack of endurance.  X-
rays showed the right femur was within normal limits.  The 
effect of the service-connected right thigh muscle disability 
on the veteran's usual occupation was impairment of prolonged 
walking and standing.

Regarding the right thigh gunshot wound scars, the examiner 
noted that the entrance wound scar was located at the medial 
right thigh and measured 10 cm by 0.5 cm.  The corresponding 
exit wound scar was located at lateral right thigh and 
measured 6 cm by 0.3 cm.  There was adherence to the 
underlying structures with intramuscular scarring present, 
but without adhesion to the bone.  

Regarding the service-connected left hand disability, the 
veteran complained of left ring finger pain, elicited by 
physical activity.  In regards to the middle finger stump, he 
suffered from constant pain, which included phantom pain.  He 
also complained of left hand functional impairment such as 
difficulty pinching, grabbing, tying shoelaces, fastening 
buttons, lifting and carrying, pushing and pulling.  

Upon physical examination, there was favorable ankylosis of 
the long and ring fingers at the metacarpophalangeal, distal, 
and proximal interphalangeal joints, therefore range of 
motion tests were not performed.  Hand dexterity examination 
revealed the gap between the proximal transverse crease of 
the palm to the left hand long and ring fingertips was 15 cm 
each.  With the left thumb attempting to oppose the fingers, 
the measurements between the tip (and the pad) of the left 
thumb and the tip of the fingers were: index finger 0 cm; 
long finger 5 cm; middle ringer 5cm; ring finger 5 cm ; and 
little finger 0 cm.  Examination of the left middle finger 
stump revealed swelling and tenderness.  There was no 
prosthesis.  The amputation surgery had altered the function 
by amputation 1.5 cm beyond the metacarpophalangeal joint 
joint.  

Left hand X-rays showed partial amputation of the 3rd finger.  
Internal fixation pins were in place, with fusion of the 
proximal interphalangeal joint of the 4th finger.  There were 
minimal osteoarthritis changes.  The diagnoses included: 
status post left 4th proximal interphalangeal joint fusion 
with residual left finger ankylosis and early osteoarthritis; 
and status post left middle finger partial amputation with 
residual related 2nd and 5th finger proximal interphalangeal 
joint and distal interphalangeal joint early osteoarthritis.

In regards to the service-connected scars of the right arm 
and forearm, the veteran reported symptoms of lack of 
endurance and easy fatigability of the right arm and forearm.  
The functional impairment consisted of reduced endurance for 
lifting and carrying with the right upper limb.  The examiner 
noted that the entrance wound scar was located at the right 
distal arm over the right humeral lateral condoyle and 
measured about 5 cm by .5 cm.  There was tenderness and hypo-
pigmentation of less than 6 square inches.  The exit wound 
scar was located at the right mid-dorsal forearm which 
measured 5 cm by 0.2 cm.  There was no disfigurement, 
ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hyper-pigmentation or 
abnormal texture of either scar.  There was no adherence of 
the underlying structures with no intermuscular scarring 
present and no adhesion to the bone.  Ranges of motion for 
the right hand, elbow, shoulder and wrist joints were normal.

At his hearing the veteran testified that he was experiencing 
significant difficulty walking and was experiencing terrible 
pain in his left hand and right thigh.

Analysis

Gunshot wound (GSW), right thigh

The veteran is currently in receipt of a 30 percent rating 
under Diagnostic Code 5314 pertaining to Muscle Group XIV, 
which contemplates a moderately severe wound.  In order to 
warrant a 40 percent rating under Diagnostic Code 5314, there 
must be evidence of a severe muscle injury.

While loss of deep fascia and muscle substance on palpation 
has been shown upon VA examinations (in addition to 
impairment of power, endurance, and coordination), these 
cardinal signs of muscle injury are contemplated in the 
criteria for a moderately severe injury.  Similarly, the 
through-and-through injury is contemplated in the criteria 
for a moderately severe injury.  

The objective evidence does not indicate the specific 
findings listed under the criteria for a severe injury.  
There is no atrophy, X-ray evidence of scattered multiple 
foreign bodies, adhesion of scars to bone, diminished muscle 
excitability, adaptive contraction.  Throughout the appeal, 
the muscle strength in the right thigh has been demonstrated 
to be slightly less than muscle strength in the non-affected 
left thigh, but such findings are also among the criteria for 
a moderately severe injury.  

In addition, the Board notes that neither examination has 
revealed the presence of soft or flabby muscles on palpation, 
or significant atrophy.  The right thigh muscles also have 
not been shown to swell and harden abnormally in contraction.  

Repetitive use testing of the right hip and knee joint during 
the 2007 examination also did not reveal severe impairment of 
function.  Significantly, flexion of the bilateral knee 
joints was possible to 140 degrees, with extension to 0 
degrees.  Flexion and extension of the bilateral hip joints 
were also equal, with flexion to 125 degrees and extension to 
30 degrees.  Although there was an additional 10 degree loss 
of joint motion of hip and knee flexion due to pain, 
weakness, and lack of endurance on the right side, this is 
not considered to be severe impairment of function.  

Based on consideration of the evidence, the Board finds that 
the symptomatology of the veteran's right thigh disability, 
which involves Muscle Groups XIII and XIV, is best described 
as moderately-severe; thus a rating in excess of 30 percent 
under 38 C.F.R. § 4.71a Diagnostic Code 5314 is not 
warranted.  The Board emphasizes that any pain associated 
with the veteran's right thigh gunshot wound residuals and 
any resulting functional loss (i.e., limitation of motion due 
to pain, weakness and fatigue), are already contemplated in 
the relevant rating criteria for evaluating muscle injuries, 
and have been considered in the assignment of the current 30 
percent rating.  The additional limitation of motion due to 
such factors does not approximate the criteria for a higher 
rating.  Simply stated, the veteran is not entitled to a 
higher rating on the basis of consideration of these factors 
alone.  DeLuca v. Brown, 8 Vet. App. 202 (1995), 4.40, 4.45, 
4.59.  

The Board has also considered the applicability of 38 C.F.R. 
§ 4.55(e) as the 2004 examiner indicated the veteran's right 
thigh disability affected Muscle Group XIII and the 2007 
examiner indicated the injury involved Muscle Group XIV.  The 
Board observes, however that both examiners indicated that 
the functions involved were flexion of the hip and knee 
joints.  Both Muscle Groups act on the thigh and knee; 
therefore, the veteran's muscle group injuries are in the 
same anatomical region and also act on the same joint and a 
higher rating is not possible under this section. 

The veteran's scars associated with his right thigh gunshot 
wound could potentially receive separate compensable ratings 
under applicable skin criteria.  However, disability from 
scars is contemplated in the rating criteria for muscle 
injuries.  38 C.F.R. § 4.14.  Further, the scars have not 
been shown to meet the criteria for separate compensable 
evaluations.  The Board has considered Diagnostic Code 7800 
(for disfigurement of the head, face, or neck); Diagnostic 
Code 7802 (for superficial scars, other than head, face, or 
neck, that measures an area or areas of 144 square inches 
(929 square centimeters) or greater); Diagnostic Code 7803 
(for superficial, unstable scars); and Diagnostic Code 7804 
(for superficial scars, painful on examination).  Here, the 
medical evidence does not show that the veteran's right thigh 
scars meet the relevant criteria.  His scars do not involve 
his head, face, or neck and they are not superficial.  The 
April 2004 examination showed loss of underlying tissue and 
the March 2007 VA examination showed intramuscular scarring 
was present.  This suggests that the scars are deep.

In contrast, Diagnostic Code 7805 allows scars to be rated on 
limitation of function of affected part.  In this case, 
though, the residual scars from the gunshot wound are not 
shown to cause limitation of function in the veteran's right 
thigh.  At the April 2004 VA examination, the examiner noted 
that there was no limitation of motion in the right thigh due 
to the scars, although there was some diminution in power 
where the entrance and exit wounds were noted.  No loss of 
function or motion due to the scars was noted at the March 
2007 examination.  Accordingly, the Board finds that the 
veteran is not entitled to a separate rating for his right 
thigh scars.

Finally, the Board notes that the right thigh disability does 
not warrant a separate rating under the criteria for 
neurological manifestations.  While the veteran's 
representative argued at the hearing for separate evaluations 
for peripheral neuropathy, the provisions of 38 C.F.R. § 4.55 
prohibit such separate ratings.

The medical evidence of record does not reflect neurological 
deficits or abnormalities due to the residuals of the right 
thigh gunshot wound.  The veteran stated in his substantive 
appeal that he experienced neurological symptoms associated 
with his service-connected right thigh disorder, including 
decreased sensation over the plantar surfaces of his right 
foot, and tingling and numbness sensations in his foot and 
lower leg.  However, the VA outpatient treatment records 
establish that these symptoms were most likely associated 
with his non-service-connected diabetic neuropathy and lumbar 
stenosis was radiculopathy.  Therefore, a separate rating for 
neurological manifestations is not warranted.  The 
examinations have shown that the service connected wounds did 
not involve any nerves.

In sum, the weight of the cumulative evidence demonstrates 
that the veteran's residuals of a right thigh gunshot wound 
do not warrant a rating in excess of 30 percent under the 
applicable diagnostic criteria for any portion of the time 
period under consideration.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Residuals of gunshot wound of the left hand

The veteran's residuals of the gunshot wound, left hand are 
currently rated as 30 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5218, for ankylosis.  

In order to potentially warrant a higher rating of 40 percent 
under Diagnostic Code 5218, the veteran's left hand 
disability would have to involve unfavorable ankylosis of the 
thumb and any two fingers.  Ankylosis of the left thumb has 
not been demonstrated.  The current 30 percent evaluation is 
based on ankylosis.  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply to such ratings.  Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997).  Thus, a further increased 
evaluation, based on pain or functional loss alone, is not 
warranted.  

The veteran's disability involves a combination of amputation 
and ankylosis.  Accordingly, VA is required to provide a 
rating based on the predominant disability.  38 C.F.R. 
§ 4.71a, Evaluation of Ankylosis or Limitation of Motion or 
Single or Multiple Digits of the Hand, Note 2 (2008).

The amputation of the ring finger took place at a level 
beyond the metacarpal, and as such would warrant a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5156 (2008).  
The disability of the other two involved fingers is 
manifested by limitation approximating unfavorable ankylosis.  
Thus, the predominant disability is unfavorable ankylosis.

The Board has considered whether entitlement to a higher 
evaluation is available under other rating codes.  Higher 
ratings, potentially available under the criteria for 
ankylosis of limitation of motion of the hand or fingers, 
would require: favorable or unfavorable ankylosis of four or 
five digits of one hand (See Diagnostic Codes 5216, 5217, 
5220 and 5221); or favorable ankylosis of the thumb and any 
three fingers (See Diagnostic Code 5221).  Ankylosis means 
immobility and consolidation of the joint of a finger due to 
disease, injury or surgical procedure.  See Dinsay v.  Brown, 
9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 
259 (1992).  In this case, the veteran is not shown to have 
any ankylosis, favorable or unfavorable, of any fingers other 
than the two service-connected middle and ring fingers, on 
his non-dominant left hand.  There also is no involvement of 
the left thumb.  As such, higher evaluations are not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5216, 
5217, 5220, and 5221.

The Board has also considered the application of Diagnostic 
Code 5125 which provides for a 60 percent rating for loss of 
use of the hand (amputation).  However, neither the veteran's 
complaints nor the clinical evidence demonstrates or 
approximates loss of use of the left hand.  In other words, 
there is no suggestion that no effective function remains 
other than that which would be equally well served by an 
amputation stump with a suitable prosthetic device.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  

The veteran's representative has argued for a separate 
evaluation for neuropathy of the right hand.  There have been 
no findings of additional disability from neuropathy.  In any 
event, the hand is so compact a structure that isolated 
muscle injury is rare, being nearly always complicated by 
injuries of bones, joints and tendons, etc.  Hence the rating 
schedule instructs that such disabilities are to be rated on 
the basis of limitation of motion, as has been done here.  
38 C.F.R. § 4.73, Note following Diagnostic Code 5309 (2008).

The veteran's representative has also pointed out that 
arthritis has been found in the affected fingers, and has 
argued for a separate rating on this basis.  Arthritis, 
however, is rated on the basis of limitation of motion.  As 
this symptom is contemplated under the criteria for the 
current rating, a separate evaluation would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14.

In sum, the weight of the cumulative evidence demonstrates 
that the veteran's residuals of a left hand thigh gunshot 
wound do not warrant a rating in excess of 30 percent under 
the applicable diagnostic criteria for any portion of the 
time period under consideration.  38 C.F.R. §§ 4.7, 4.21; see 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Scars of the right arm and forearm

The residuals of the shrapnel fragment wound, with scars of 
the right arm and forearm are currently rated as 10 percent 
disabling under Diagnostic Code 7804 for superficial scars, 
which are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  This is the maximum disability rating 
assignable under this Diagnostic Code.

The Board has considered the applicability of alternative 
Diagnostic Codes 7800 and 7801 which could potentially afford 
the veteran higher ratings.  Diagnostic Code 7800 is 
applicable where there is disfigurement of the head, face or 
neck.  Diagnostic Code 7801 is applicable for scars in areas 
other than the head, face or neck that are deep or cause 
limited motion.  An area of 77 square cm is required for a 20 
percent rating.  See 38 C.F.R. § 7800, 7801.  The veteran's 
scars are located on his arm and forearm; and are not 
associated with underlying soft tissue damage or adherence to 
underlying structures (i.e. are not deep).  The scars also 
have a total area of no more than 26 square cm.  Therefore, 
higher ratings are not available under either Diagnostic Code 
7800 or 7801.  

The Board has also considered the applicability of Diagnostic 
Code 7805.  Diagnostic Code 7805 provides for a disability 
rating on the basis of limited function of the affected 
parts.  The affected parts are the right shoulder, arm, 
forearm, elbow, and hand.  Thus, consideration of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200-5203 (for limitation of motion 
in the shoulder and arm); 5205-5213 (for limitation of motion 
in the elbow and forearm); and 5214-5215 (for limitation of 
motion in the wrist) is proper.  The cumulative evidence in 
this case shows there has been no limitation of motion as a 
result of the scars.  The veteran demonstrated normal ranges 
of motion in his right hand, shoulder, elbow and wrist joints 
upon examinations in 2004 and 2007.  Thus, a higher rating 
for limitation of motion of the affected parts, pursuant to 
Diagnostic Code 7805, is not proper.  

Due consideration has been given to Hart v. Mansfield, 21 
Vet. App. 505 (2007); however a higher evaluations for the 
service-connected scars of the right arm and forearm are not 
warranted for any portion of the time period under 
consideration.  38 C.F.R. §§ 4.7, 4.21.  In reaching these 
decisions, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.  

The veteran's muscle disability is manifested by symptoms 
which include pain, impaired muscle function and power.  The 
residuals of the gunshot wound of the left hand is manifested 
by symptoms which include pain, limitation of motion, 
stiffness, and weakness.  The scars located on his right arm 
and forearm are tender.  As discussed above, the specific 
rating criteria for these service-connected disabilities 
reasonably contemplates these symptoms and the assigned 
schedular evaluations are, therefore, adequate.

In addition, the cumulative evidence clearly does not suggest 
that the service-connected disabilities on appeal present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
These disorders have not required recent frequent periods of 
hospitalization.  The service-connected disabilities also 
have not been shown by the evidence of record to markedly 
interfere with employment.  The veteran testified that the 
residuals of the gunshot wound, right thigh interfered with 
his ability to keep up with work requirements, yet the rating 
criteria for muscle disabilities reasonably contemplates this 
interference.  None of these disabilities have been shown to 
cause severe impairment based upon the cumulative evidence.  
Hence referral for consideration of an extraschedular rating 
is not warranted.













		(CONTINUED ON NEXT PAGE)
ORDER

An increased rating for service-connected residuals of a 
gunshot wound of the right thigh, currently evaluated as 30 
percent disabling, is denied.  

An increased rating for service-connected residuals of a 
gunshot wound of the left hand, currently evaluated as 30 
percent disabling, is denied.

An increased rating for scars of the right arm and forearm, 
currently evaluated as 10 percent disabling, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


